Per Curiam.
This was an action in .the Passaic Circuit to recover damages for personal injuries. It resulted in a verdict for the plaintiff. A rule to show cause why the verdict should not be set aside and a new trial ordered having been granted by the Circuit Court, “and the case involving questions of doubt and difficulty in particulars and in the general result,” the learned judge certified the same to the Supreme Court, to be argued before it, for its opinion.
This rule was granted and certificate made in December, 1889. At that time the practice with respect to cases certified was, perhaps, somewhat.unsettled. It has now become the established law that the Circuit Court must settle all questions of fact before it can send a certified ease to this court as one of doubt and difficulty. Destefano v. Calandriello, 28 Vroom 483; Delaware, Lackawanna and Western Railroad Co. v. Nevelle, 22 Id. 332; Murray v. Paterson Railway Co., 32 Id. 301, 306.
A recent case on this subject is Butler Rubber Co., v. Newark, 32 Vroom 32. In that ease a rule to show cause was granted and certified to this court, substantially in the form of the present certificate. The certified case was dismissed by this court and returned to the Circuit Court, to the end that all questions of fact should first be settled and a certificate be made of the questions of law. Such a certificate was afterwards made by the Circuit Court, on which the case was heard.
The certified case should be dismissed and remitted to the Circuit Court.